DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, and terminal disclaimer filed and approved filed July 22, 2021.
3. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution histories of the instant and its parent applications (10417251, filed 10/31/2014 and US Patent 10417251 issued 09/17/2019; 
Terminal disclaimer against above Patent filed and approved July 22, 2021;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 21-40 (renumbered to 1-20) are allowed.  
Reasons for Allowable
4. The following is the Examiner's statement of reasons for allowance:
Based on prosecution histories of the parent application and current endeavor on the instant application, below references previously cited or newly acquired are considered the closest art disclosing partially the subject matters recited in the instant application.

Willson: “METHODS AND SYSTEMS FOR LOADING DATA INTO A TEMPORAL DATA WAREHOUSE”, U.S. Patent Application Publication US 20120150791 A1, filed April 8, 2011 and published June 14, 2012;

Crupi et al.: “SYSTEM AND METHOD FOR CONTINUOUS ANALYTICS RUN AGAINST A COMBINATION OF STATIC AND REAL-TIME DATA”, (U.S. Patent Application Publication US 20140351233 A1, filed May 23, 2014; and published November 27, 2014, hereafter “Crupi");

Bonissone et al.: “SYSTEM AND METHOD FOR DEFINING NORMAL OPERATING REGIONS AND IDENTIFYING ANOMALOUS BEHAVIOR OF UNITS WITHIN A FLEET, OPERATING IN A COMPLEX, DYNAMIC ENVIRONMENT”, (U.S. Patent Application Publication US 20080091630 A1, filed May 31, 2007; and published April 17, 2008, hereafter “Bonissone"); and

Johnston et al.: “MANAGEMENT OF TEMPORAL DATA BY MEANS OF A CANONICAL SCHEMA”, (U.S. Patent Application Publication US 20110320419 A1, filed June 29, 2010; and published December 29, 2011, hereafter “Johnston”).

Hartzell  et al.: “SYSTEMS AND METHODS FOR USING SPATIAL AND TEMPORAL ANALYSIS TO ASSOCIATE DATA SOURCES WITH MOBILE DEVICES”, (U.S. Patent Application Publication US 20150100426 A1, filed October 8, 2014; and published April 9, 2015, hereafter “Hartzell");

Frank et al.: “SYSTEMS AND METHODS FOR MONITORING VEHICLE OCCUPANTS”, (U.S. Patent 8296343 B2, filed December 4, 2013; and issued December 13, 2016, hereafter “Frank”).

Katibah et al.: “OPTIMIZATION OF TEMPORAL AND SPATIAL DATA PROCESSING”, (U.S. Patent 9517679 B2, filed September 9, 2008; and issued October 13, 2016, hereafter “Katibah”).

For the above references, Willson through Johnston were cited for rejections made to the parent application of the instant. However, it turned out to be deficient on teaching all required subject matters recited in the parent application 14529797 (US Patent 10417251 issued September 17, 2019). The application was eventually resulted in the said Patent. A similar conclusion reached when applying the references, individually or in combination, to the instant application.

Hartzell, Frank and Katibah, the references were retrieved during searches conducted on domains of USPTO EAST, Google Patents and Scholar, and IP Discover, respectively. Again, each of the references fails to disclose an overall subject matter claimed by the instant application. Their combinations and/or further combination with the Willson through Johnston references, as a whole, does not explicitly teach all the features required by the instant application.

After a detailed review of the prosecution history, in view of the above references, searches conducted on various domains of prior art, in light of the arguments the Applicant made through the prosecution history of the parent application, the Examiner is persuaded that the claims 21, equally applicable to claims 25 and 29, is of merits and the features of sensor data normalization as the combined subject matters highlighted below is distinct from prior art searched.

“receiving a plurality of rows containing sensor data, 
the sensor data including a vehicle identification, a sensor identification, a time offset, and a sensor value, 
wherein the time offset represents a point in time;
converting the plurality of rows into a temporal format by operation of one or more computer processors, by joining each row in the plurality of records with a respective, subsequent row having matching vehicle and sensor identifications and a next chronological time offset, 
wherein the converted plurality of rows is sorted chronologically based on a timespan of the joined rows, 
the timespan defined to contain the points in time represented by the time offsets of the rows being joined; and
collapsing, in the sorted plurality of rows, consecutive rows having matching vehicle and sensor identifications but differing timespans into a single row having a containing timespan defined to contain the differing timespans, 
where after the sorted plurality of rows is output as normalized rows.”.

An update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, , IP.com, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described and highlighted above and disclosed in each of the independent claims 21, 25 and 29. 



After a search and a thorough examination of the present Application and in light of the prior art, Claims 21-40 (will be renumbered to 1-20) are allowed.
References
5.1. The prior art made of record:
A. U.S. Patent Application Publication US-20150100426-A1.
B. U.S. Patent Application Publication US-20120150791-A1.
C. U.S. Patent Application Publication US-20140351233-A1.
D. U.S. Patent Application Publication US-20080091630-A1.
E. U.S. Patent Application Publication US-20110320419-A1.
F. U.S. Patent US-9517679-B2.
G. U.S. Patent US-8296343-B2.
Conclusions
6. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 1, 2021